         Case 1:19-cv-03557-RDM Document 47 Filed 08/21/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  COMMITTEE ON OVERSIGHT AND
    REFORM, UNITED STATES HOUSE
    OF REPRESENTATIVES,

                                Plaintiff,

        v.                                                No. 19-cv-3557 (RDM)

  WILLIAM P. BARR, in his official capacity
    as Attorney General of the United
    States, et al.,

                                Defendants.


                                   JOINT STATUS REPORT

       The parties respectfully submit this joint status report on their continuing efforts to resolve

their differences over the subpoenas served on Defendants Barr and Ross, in their official

capacities, by Plaintiff, the Committee on Oversight and Reform of the U.S. House of

Representatives, in accordance with the parties’ joint status report of July 31, 2020, ECF No. 45.

Since their July 31 report, the parties have continued to confer concerning the additional

documents sought by the subpoenas, including certain documents identified by the Committee as

“priority” documents. The parties respectfully propose, therefore, that they update the Court again

on their efforts to reach an accommodation concerning these documents by not later than

September 11, 2020.


                                              Respectfully submitted,

                                              /s/ Douglas N. Letter
                                              Douglas N. Letter (DC Bar No. 253492)
                                                  General Counsel
                                              Todd B. Tatelman (VA Bar No. 66008)
                                                  Principal Deputy General Counsel
Case 1:19-cv-03557-RDM Document 47 Filed 08/21/20 Page 2 of 3




                           Megan Barbero (MA Bar No. 668854)
                              Deputy General Counsel
                           Josephine Morse (DC Bar No. 1531317)
                              Deputy General Counsel
                           Adam A. Grogg (DC Bar No. 1552438)
                              Associate General Counsel

                           OFFICE OF GENERAL COUNSEL
                           U.S. HOUSE OF REPRESENTATIVES
                           219 Cannon House Office Building
                           Washington, D.C. 20515
                           Telephone: (202) 225-9700
                           douglas.letter@mail.house.gov

                           David A. O’Neil (DC Bar No. 1030615)
                           Anna A. Moody (DC Bar No. 1047647)
                           Laura E. O’Neill (DC Bar No. 1033764)
                           Nathaniel Johnson (DC Bar No. 241433)

                           DEBEVOISE & PLIMPTON, LLP
                           801 Pennsylvania Ave. NW
                           Washington, D.C. 20004
                           Telephone: (202) 383-8000

                           Counsel for Plaintiff the Committee on Oversight
                              and Reform, U.S. House of Representatives

                           ETHAN P. DAVIS
                           Acting Assistant Attorney General

                           DAVID M. MORRELL
                           Deputy Assistant Attorney General

                           ELIZABETH J. SHAPIRO
                           Deputy Director

                           /s/ James J. Gilligan
                           JAMES J. GILLIGAN
                           Special Litigation Counsel

                           STEVEN A. MYERS (NY Bar No. 4823043)
                           Senior Trial Counsel

                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           P.O. Box 883




                              2
        Case 1:19-cv-03557-RDM Document 47 Filed 08/21/20 Page 3 of 3




                                   Washington, D.C. 20044
                                   Telephone: (202) 514-3358
                                   Fax:       (202) 616-8470
                                   E-mail:    james.gilligan@usdoj.gov

                                   Attorneys for Defendants

August 21, 2020




                                      3
